                                                                                                       E-FILED
                                                                 Tuesday, 15 September, 2020 02:18:52 PM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                                Plaintiff,    )
                                              )
                   vs.                        )       Case No.   16-cr-20082
                                              )
CORY SANFORD,                                 )
                                              )       The Honorable Colin Stirling Bruce,
                         Defendant.           )       United States District Judge, Presiding.

                          CORRECTED DOCKETING STATEMENT

       NOW COMES Defendant-Appellant, CORY SANFORD, by and through his court-

appointed attorney, Monroe D. McWard, of McWard Law Office, and pursuant to Circuit Rule

3(c), submits the following corrected docketing statement:

       1.      The jurisdiction of the United States District Court for the Central District of

Illinois. Urbana Division, was founded upon 18 U.S.C. §3231. A grand jury sitting in the

aforementioned district charge the Appellant by indictment on December 6, 2016 with : (Count 1)

Possession of Heroin With Intent to Distribute, in violation of Title 21, United States Code,

Sections 841(a)(1) & (b)(1)(c); (Count 2) Possession of a Firearm in Furtherance of a Drug

Trafficking Crime, in violation of Title 18, United States Code, Section 924(c)(1)(A)(I); (Count 3)

Possession of a Firearm by a Felon, in violation of Title 18, United States Code, Section 922(g)(1).

       2.      The jurisdiction of the United States Court of Appeals for the Seventh Circuit is

founded upon 28 U.S.C. §1291 and 18 U.S.C. §3742, and is based upon the following particulars:

              i.         Date of entry sought to be reviewed is the Court’s ruling on the “Franks”

       issue in a Criminal Case entered on August 28, 2017.




                                                  1
     ii.      Date of entry sought to be reviewed: Judgments and Sentences in a Criminal

Case entered on August 27, 2020.

    iii.      Disposition of motion and date of entry August 28, 2017.

    iv.       Filing date of notice of appeal pursuant to Fed. R. App. P. 4(b): September

4, 2020.


                                           Respectfully submitted,

                                           CORY SANFORD, Defendant

                                    By:    /s/Monroe D. McWard
                                           Monroe D. McWard
                                           Reg. No. 06190799
                                           Attorney for Defendant
                                           McWard Law Office
                                           107 South Washington Street
                                           Taylorville, IL 62568
                                           Telephone: (217) 824-2900
                                           mdmcward@mcwardlaw.com




                                       2
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

                                CERTIFICATE OF SERVICE

I hereby certify that on September 15, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to the following:

Mr. Bryan D. Freres, Esq.              Mr. Eugene L. Miller, Esq.
Assistant U.S. Attorney                Assistant U.S. Attorney
U.S. Attorney’s Office                 U.S. Attorney’s Office
201 South Vine Street                  201 South Vine Street
Urbana, IL 61801                       Urbana, IL 61801

Ms. Rachel E. Ritzer, Esq.             Mr. John D. Hoelzer, Esq.
Assistant U.S. Attorney                Assistant U.S. Attorney
U.S. Attorney’s Office                 U.S. Attorney’s Office
201 South Vine Street                  318 South Sixth Street
Urbana, IL 61801                       Springfield, IL 62701

and I hereby certify that I have mailed by United States Postal Service the document to the
following non-CM/ECF participants:

Mr. Cory Sanford
c/o Livingston County Jail
844 West Lincoln Street
Pontiac, IL 61764

                                                     /s/Monroe D. McWard
                                                     Monroe D. McWard
                                                     Reg. No. 06190799
                                                     Attorney for Defendant
                                                     McWard Law Office
                                                     107 South Washington Street
                                                     Taylorville, IL 62568
                                                     Telephone: (217) 824-2900
                                                     mdmcward@mcwardlaw.com




                                                3
